19 U.S. 448 (1821)
6 Wheat. 448
GIBBONS
v.
OGDEN.
Supreme Court of United States.
March 8, 1821.
*449 The cause was opened for the appellant.
DECREE. This cause came on to be heard on the transcript of the record of the Court for the Trial of Impeachments and the Correction of Errors, of *450 the State of New-York. On inspection whereof, it is ORDERED, that the appeal, in this cause, be, and the same is hereby dismissed, it not appearing from the record that there was a final decree in said Court for the Correction of Errors, &c. from which an appeal was taken.[a]
NOTES
[a]  Vide 4 Johns. Ch. Rep. 150. and 17 Johns. Rep. 488. where the learned reader will find the case reported as decided in the State Courts.